DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10), claim 8 from species IA, and claim 10 from species IB in the reply filed on 6/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since Applicant elected Group I, claim 7 from species IA, and claim 9 from species IB, claims 8, and 10-18 are withdrawn from further consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1230" and "2130" have both been used to designate the adaptor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0044], advantageoulsy should read advantageously
In paragraph [0054], probabitlity should read probability
In paragraph [0055], bea should read be a
In paragraph [0055], probabilty should read probability
In paragraph [0057], sepearate should read separate
In paragraph [0073], deiscussed should read discussed
In paragraph [0073], comination should read combination
In paragraph [0079], respecto should read respect to
In paragraph [0079], lubrificating should read lubricating
In paragraph [0093], preceeding should read preceding
In paragraph [0104], provieds should read provides
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from claim 5 which depends from claim 1. Claim 7 recites the term “sedation scores”. There is no mention of “sedation scores” in claim 5 and only “sedation score” is recited in claim 1. For examination purposes, claim 7 is being interpreted as depending from claim 6 instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Greene (“Automated Estimation of Sedation depth from the EEG”; cited by Applicant) in view of Wang (CN109222950).

Regarding claim 1, Greene discloses a method for generating a sedation level estimate, the method comprising: 
receiving an electroencephalography (EEG) signal from a sensor electrode attached to the patient, the EEG signal comprising a plurality of channels (Section II. Methods, C. EEG Acquisition, “Nineteen channels of EEG were recorded for each patient using a NicVue™ digital EEG machine”); 
segmenting the EEG signal into smaller epochs for each channel (Section II. Methods, E. Feature Extraction, “The EEG for each channel was then considered in epochs of 2 seconds duration”); 
extracting features of the EEG signal in each epoch (Section II. Methods, E. Feature Extraction, “the following features were extracted for each 2 s EEG epoch for each channel”); 
determining, by a classifier, a probabilistic estimate of a patient sedation (Section II. Methods, G. Classified Model, “A linear discriminant (LD) based classifier model was employed in this study. A linear discriminant classifier model, (based on the Mahalanobis distance), is defined completely by a mean vector for each class and a common covariance matrix. An LD model assumes normal class distributions and the same variance across classes. The class conditional mean vectors and a common covariance matrix were estimated entirely from the training data. Weighting of the class conditional mean vectors and common covariance matrix by the duration of each record was implemented as discussed by Greene et al. [18]. This ensures that records of differing lengths contribute equally to the training of the classifier”); 
generating, using a determined correlation, a sedation level estimate, the sedation level estimate comprising a continuous sedation score (Section II. Methods, D. Sedation Measurement, “The EEG recordings were retrospectively assessed by a clinical neurophysiologist blinded to the clinical sedation score. A sedation grade was assigned to each time period of four minutes corresponding to a set propofol concentration. The sedation grade was assigned according to preset criteria set out in table 1. For the purposes of this analysis any four minute period in which the sedation score was greater then zero was deemed to be ‘sedated’”); and 
displaying an indication of the sedation level estimate (Section III. Results, “Table 3 gives the classification performance for each feature taken individually as well as all features combined, in classifying epochs of EEG as ‘sedated’ or ‘non-sedated’”).
Greene does not disclose determining a median of features among the plurality of channels for each epoch.
However, Wang discloses determining a median of features among the plurality of channels for each epoch (“In one possible implementation, each group of the second preset duration filter data feature history of HRV data after processing comprises mean, variance characteristic feature, one or more maximum characteristic, the minimum characteristic value and the median feature”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Greene to incorporate the teachings of Wang by adding determining a median of features among the plurality of channels for each epoch. The advantage of choosing a median of features is to get an average of the features. The median is advantageous over the mean because it is less affected by outliers and skewed data.

Regarding claim 3, the combination of Greene and Wang discloses the method of claim 1.
Green further discloses wherein the features comprise quantitative electroencephalogram (QEEG) features (Section I. Introduction, “Each of these monitors is based on the calculation of one or more quantitative EEG measures [8, 9], that are thought to contain anesthesia/sedation-specific information”).

Regarding claim 4, the combination of Greene and Wang discloses the method of claim 3.
Green further discloses wherein extracting features comprises extracting at least 44 QEEG features (Section II. Methods, B. Clinical Protocol & Section II. Methods, E. Feature Extraction & Since 6 features for each of the 6 channels were extracted for each 2 second EEG epoch for 16 minutes total, over 44 QEEG features were extracted).  

Regarding claim 9, the combination of Greene and Wang discloses the method of claim 1.
Greene further disclose wherein the determined correlation comprises a correlation between the probabilistic estimate of the patient sedation and a sedation score (Fig. 1, Section II. Methods, I. Algorithm Performance Measures & III. Results & the probabilistic estimate is the classifier and the sedation score is the clinical estimate).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greene and Wang as applied to claim 1 above, and further in view of Levy (“Effect of Epoch Length on Power Spectrum Analysis of the EEG”).
Regarding claim 2, the combination of Greene and Wang discloses the method of claim 1.
The combination of Greene and Wang does not disclose wherein an epoch comprises 4 seconds.
However, Levy discloses wherein an epoch comprises 4 seconds (Materials and Methods, Paragraph 2, “Each segment was then analyzed five times, as two 32-s epochs, four 16-s epochs, eight 8-s epochs, 16 4-s epochs, and 32 2-s epochs”).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Greene and Wang to incorporate the teachings of Levy by adding wherein an epoch comprises 4 seconds. It is well known in the art that the epoch is chosen to get the resolution needed for the analysis. The prior art shows that 4 seconds is a common choice of the length time when measuring EEG signals. The advantage of having a longer epoch is it creates better resolution of the signal since the frequency resolution is equal to the reciprocal of the epoch. However, a longer epoch requires more data collection and a delay in presenting the results. Therefore, it would be obvious to choose an epoch that best suits the requirements of the invention. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Greene and Wang as applied to claim 1 above, and further in view of Wainright (US20180353084).
Regarding claim 5, the combination of Greene and Wang discloses the method of claim 1.
The combination of Greene and Wang does not disclose wherein classifier comprises a binary classifier trained by machine learning.
	However, Wainright discloses wherein classifier comprises a binary classifier trained by machine learning (Paragraph [0099], “In block 506, the sensed data set(s) are compared to the reference data set(s) to determine whether a stroke is indicated. Comparison of the two data sets can include statistical techniques for measuring closeness or fit, for example machine learning techniques including but not limited to logistic regression, deep learning neural networks, extreme gradient boosting machines, support vector machines, to develop a binary classifier for stroke using reference stroke databases and non-stroke databases. In some embodiments, each type of data (e.g., brain activity data as recorded by an EEG monitor, patient temperature data, blood pressure data, etc.) can be compared separately, while in other embodiments the different types of physiological patient data can be combined for comparison between the sensed data sets and the reference data sets. Based on this comparison, the system can provide a patient stroke indicator. The patient stroke indicator can be, for example, a binary output of stroke/non-stroke condition, a probabilistic indication of stroke likelihood, or other output relating to the patient's condition and likelihood of having suffered a stroke”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Greene and Wang to incorporate the teachings of Wainright by adding wherein classifier comprises a binary classifier trained by machine learning. The advantage of choosing a binary classifier is it’s a simpler classifier since it only classifies into two groups which requires less storage space and is faster to execute.

Regarding claim 6, the combination of Greene, Wang, and Wainright discloses the method of claim 5.
Greene further discloses wherein the classifier is trained using awake and sedated epoch data (Section II. Methods, H. Classifier Performance Estimation, “This test provides a measure of the systems’ ability to generalize from the training set and classify ‘unseen’ records as ‘sedated’ or ‘non-sedated’ ”) the awake and sedated epoch data comprising a plurality of epochs having sedation scores (Table 1 shows “EEG criteria for assignment of sedation grade” & Table 3 gives the classification performance for each feature taken individually as well as all features combined, in classifying epochs of EEG as ‘sedated’ or ‘non-sedated’).  
Wainright further discloses that the type of classifier is a binary classifier (Paragraph [0099], “In block 506, the sensed data set(s) are compared to the reference data set(s) to determine whether a stroke is indicated. Comparison of the two data sets can include statistical techniques for measuring closeness or fit, for example machine learning techniques including but not limited to logistic regression, deep learning neural networks, extreme gradient boosting machines, support vector machines, to develop a binary classifier for stroke using reference stroke databases and non-stroke databases. In some embodiments, each type of data (e.g., brain activity data as recorded by an EEG monitor, patient temperature data, blood pressure data, etc.) can be compared separately, while in other embodiments the different types of physiological patient data can be combined for comparison between the sensed data sets and the reference data sets. Based on this comparison, the system can provide a patient stroke indicator. The patient stroke indicator can be, for example, a binary output of stroke/non-stroke condition, a probabilistic indication of stroke likelihood, or other output relating to the patient's condition and likelihood of having suffered a stroke”).

Regarding claim 7, the combination of the combination of Greene, Wang, and Wainright discloses the method of claim 6.
Greene further discloses wherein the sedation scores comprise a score on a scale of 0 to 5 (Table 1 shows “EEG criteria for assignment of sedation grade” which ranges from 0 to 3 & Section II. Methods, D. Sedation Measurement, “For the purposes of this analysis any four minute period in which the sedation score was greater than zero was deemed to be ‘sedated’” & As discussed in MPEP 2144.05 I, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140323898 discloses “Tools used by clinicians when monitoring patients receiving a dose of anesthesia include EEG-based monitors, developed to help track the level of consciousness of patients receiving general anesthesia in the operating room and intensive care unit. Using proprietary algorithms that combine spectral and entropy measurements, these monitors typically provide feedback through partial or amalgamized representations of the acquired EEG signals” (Paragraph [0007]). It also discloses “In addition, standard depth of anesthesia monitors fail to properly characterize a depth of sedation. For example, at levels of dexmedetomidine sedation considered adequate using depth of anesthesia estimates provided by current monitoring systems, patients are readily aroused with sufficiently strong external stimuli. This is because EEG features associated with dexmedetomidine sedation are superficially similar to those encountered during general anesthesia” (Paragraph [0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791